                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JESSE LEE KEEL, III,
     Plaintiff,

       v.                                             CIVIL ACTION NO. 19-CV-1931

PHILADELPHIA HOUSING
AUTHORITY, et aL,
     Defendants.

                                             ORDER

       AND NOW, this 9th day of May, 2019, upon consideration of Plaintiff Jesse Lee Keel,

Ill's Motion for Leave to Proceed In Forma Pauperis (ECF No. 1) and his prose Complaint

(ECF No. 2), it is ORDERED that:

       1.      Leave to proceed informapauperis is GRANTED.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED without prejudice pursuant to Federal Rule of

Civil Procedure 8(a) and pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for failure to state a claim,

for the reasons set forth in the Court's Memorandum.

       4.          Mr. Keel is given leave to file an amended complaint within thirty (30) days

of the date of this order in the event he can state a basis for a plausible claim. Any amended

complaint must identify in the caption of the amended complaint all of the Defendants he intends

to sue. Defendants who are not identified in the caption will not be treated as defendants in this

case. Any amended complaint must also state the factual basis for Mr. Keel's claims against

each defendant by explaining what each defendant did or did not do that caused a violation of

Mr. Keel's rights. Mr. Keel should also state how he was harmed and what relief he seeks from
the Court. Upon the filing of an amended complaint, the Clerk of Court shall not make service

until so ORDERED.

       5.      The Clerk of Court is DIRECTED to send Mr. Keel a blank form complaint to be

used by a non-prisoner filing a civil action bearing the civil action number for this case. Mr.

Keel may use this form to file an amended complaint.

       6.      If Mr. Keel fails to file an amended complaint within thirty (30) days, this case

may be dismissed for failure to prosecute without further notice.
